       EXHIBIT B
Case 1:19-cv-00253-TAV-CHS Document 1-4 Filed 09/03/19 Page 1 of 5 PageID #: 15
                                           Douglas M. Day
                                           4741 Rollins RD.
                                          Augusta, GA 30906
                                          706-833-1305 Cell
                                       dday@taxreliefservice.net

 October 30, 2017


 To:
           Southern Electrical Retirement Fund                      Att: R. Jan Jennings
           Attn: Compliance Department                              Branstetter, Stranch & Jennings, PLLC
           Plan Administrator                                       223 Rosa L. Parks Avenue Suite 200
           3928 Volunteer Dr.                                       Nashville, TN 37203
           Chattanooga, TN 37416-3817                               janj@bsjfirm.com
           423-899-2593 Office                                      615-254-8801 Office
           EIN XX-XXXXXXX




 Sub: Douglas M. Day/SERF Plan Participant
      349 Greene St.
      Augusta, GA 30901
      IBEW# D626823
      SS# XXX-XX-7464
      706-833-1305 Cell


 Re:       a) 2nd REQUEST: “Requested Documents” 1993 Lost Pension Contributions

           b) NOTE: Intent to Seek Penalties Under the Statute for Failure to Comply1


                                         Contribution Year 1993

 1
   ERISA Sec. 104(b)(4) (4) The administrator shall, upon written request of any participant or beneficiary, furnish a copy of the
 latest updated summary, ,[2] plan description, and the latest annual report, any terminal report, the bargaining agreement, trust
 agreement, contract, or other instruments under which the plan is established or operated.




Case 1:19-cv-00253-TAV-CHS Document 1-4 Filed 09/03/19 Page 2 of 5 PageID #: 16
                                                                                     Page 2 of 4


          Local Union 558                  Stone & Webster Engr. Corp.
          1803 E 17th St.                  245 Simmer St.
          Sheffield, AL 35660              Boston, Massachusetts 02210
          256-383-2279 office              FIN# XX-XXXXXXX
                                           AL Employer ID 173791


 Dear Ms. Eddington, Plan Administrator:
 Please provide this request with your Compliance Department and Representing Attorney.


 On 7/15/2016 during email correspondence Ms. Eddington stated, “Should you have any
 further questions or need additional information please do not hesitate to contact the Fund
 office”.


 On 8/11/2017 I sent my FIRST Request, certified/w/rr to your above referenced address, as
 noted below.




Case 1:19-cv-00253-TAV-CHS Document 1-4 Filed 09/03/19 Page 3 of 5 PageID #: 17
                                                                                         Page 3 of 4


 This letter requested production within 30 days of the date of the letter. However, although this
 request was delivered 8/16/2017 10:32am, this request was unanswered.




 Therefore, I have provided a second request of which I am seeking penalties under the
 production statute if your entity does not comply.
 Please forward this 2nd Request to the Fund Office” and have them provide complete copies of
 the following within 30 days from the date of this SECOND Request letter:
 Please provide my office a reasonable charge to cover the cost of furnishing such complete
 copies so that I can provide payment.




Case 1:19-cv-00253-TAV-CHS Document 1-4 Filed 09/03/19 Page 4 of 5 PageID #: 18
                                                                                      Page 4 of 4


 Requested Documents:
     1)   “SPD booklet” (Summary Plan Description), current edition please

     2) 1993 “Trust Agreement[s]” or original copy of (the agreement between the employer
          (Stone & Webster) and the Trustee [SERF}), which was established sometime around
          1975.

     3) 1993 or the original copy of the “Plan Document” (the document[s] that set up the plan
          initially drafted by Local Union 558 or a committee of their members).

     4) 1993 or original copy of the “CBA” (Collective Bargaining Agreement, between LU 558
          and the employer (Stone & Webster) FBO of the union workers.

     5) Finally, any information on the “Claims filing Procedure”. Current information please.


     NOTE 1: The First Request was sent to you by email, and the paper document was mailed
     Certified under ERISA Sec. 104(b)(4).


     NOTE 2: This Second Request is being sent to you by email, and this paper document is
     being mailed Certified under ERISA Sec. 104(b)(4).


     NOTE 3: A copy of this Second Request is being sent to your Attorney R. Jan Jennings, as
     referenced above.




 Respectfully,




 Douglas M.Day EA/RIA/AAS
 Federal Tax Consultant & Registered Investment Advisor




Case 1:19-cv-00253-TAV-CHS Document 1-4 Filed 09/03/19 Page 5 of 5 PageID #: 19
